DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed 01/25/2021. Claims 1 – 20 have been canceled, claims 21 – 40 are pending for consideration.
Priority
	This application is a continuation of 15/898,670 filed 02/19/2018, now patent No. 10904230.

Drawings
	The drawings were received on 01/25/2021. These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) dated 01/25/2021 has been received and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .

Claims 21 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10904230 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 19 of the Reference Patent anticipate the instant claims 21 – 39 as shown below for the first claim set.

Claim #
Instant Application
Reference Patent (10904230)
Claim #
21-40
21. A method for using distributed encryption to send data from a first device to a recipient device, comprising: 

identifying a second device and a third device that share a network with the first device; 

calculating a checksum for the data; dividing, at the first device, the data into a first portion and a second portion; 

sending, from the first device to the second device, the first portion of the data and a certificate associated with the recipient device; 

sending, from the first device to the third device, the second portion of the data and the certificate; 

receiving, at the first device from the second device, a first encrypted portion that is an encrypted version of the first portion of the data; 

receiving, at the first device from the third device, a second encrypted portion that is an encrypted version of the second portion of the data; 

merging the first encrypted portion and the second encrypted portion to form merged encrypted data; 

and sending the merged encrypted data and checksum to the recipient device.

22. The method of claim 21, wherein sending the merged encrypted data further comprises sending an indication of a number of encrypted portions used to form the merged encrypted data.

23. The method of claim 21, wherein sending the merged encrypted data further comprises sending a sample size of the data.

24. The method of claim 21, further comprising: sending, from the first device to a fourth device, a third portion of the data and the certificate; receiving, at the first device from the fourth device, a third encrypted portion that is an encrypted version of the third portion of the data; and merging the first, second, and third encrypted portions to form the merged encrypted data.


25. The method of claim 21, wherein the second device is identified based, at least in part, on whether the second device is on battery power.

26. The method of claim 21, wherein the second device is identified based, at least in part, on a battery level of the second device.


27. The method of claim 21, wherein sending the merged encrypted data is performed in response to a digitally signed command from the recipient device.

28. A non-transitory, computer-readable medium comprising instructions that, when executed by a hardware-based processor, perform stages for using distributed encryption to send data from a first device to a recipient device, the stages comprising: 

identifying a second device and a third device that share a network with the first device; 

calculating a checksum for the data; 

dividing, at the first device, the data into a first portion and a second portion; Docket No. D932.C1 

sending, from the first device to the second device, the first portion of the data and a certificate associated with the recipient device; 


sending, from the first device to the third device, the second portion of the data and the certificate; 

receiving, at the first device from the second device, a first encrypted portion that is an encrypted version of the first portion of the data; 

receiving, at the first device from the third device, a second encrypted portion that is an encrypted version of the second portion of the data; 

merging the first encrypted portion and the second encrypted portion to form merged encrypted data; and 

sending the merged encrypted data and checksum to the recipient device.


29. The non-transitory, computer-readable medium of claim 28, wherein sending the merged encrypted data further comprises sending an indication of a number of encrypted portions used to form the merged encrypted data.

30. The non-transitory, computer-readable medium of claim 28, wherein sending the merged encrypted data further comprises sending a sample size of the data.

31. The non-transitory, computer-readable medium of claim 28, the stages further comprising: sending, from the first device to a fourth device, a third portion of the data and the certificate; receiving, at the first device from the fourth device, a third encrypted portion that is an encrypted version of the third portion of the data; and 5Application No. 17/157,367 Docket No. D932.C1 merging the first, second, and third encrypted portions to form the merged encrypted data.


32. The non-transitory, computer-readable medium of claim 28, wherein the second device is identified based, at least in part, on whether the second device is on battery power.

33. The non-transitory, computer-readable medium of claim 28, wherein the second device is identified based, at least in part, on a battery level of the second device.


34. The non-transitory, computer-readable medium of claim 28, wherein sending the merged encrypted data is performed in response to a digitally signed command from the recipient device.

35. A system for using distributed encryption to send data from a first device to a recipient device, the system comprising: 

a hardware-based processor; and a non-transitory, computer-readable medium comprising instructions that, 



when executed by the processor, perform stages comprising: 

identifying a second device and a third device that share a network with the first device; 

calculating a checksum for the data; 

dividing, at the first device, the data into a first portion and a second portion; 

sending, from the first device to the second device, the first portion of the data and a certificate associated with the recipient device; sending, from the first device to the third device, the second portion of the data and the certificate; 6Application No. 17/157,367 

receiving, at the first device from the second device, a first encrypted portion that is an encrypted version of the first portion of the data; 

receiving, at the first device from the third device, a second encrypted portion that is an encrypted version of the second portion of the data; 

merging the first encrypted portion and the second encrypted portion to form merged encrypted data; and 

sending the merged encrypted data and checksum to the recipient device.

36. The system of claim 35, wherein sending the merged encrypted data further comprises sending an indication of a number of encrypted portions used to form the merged encrypted data.

37. The system of claim 35, wherein sending the merged encrypted data further comprises sending a sample size of the data.

38. The system of claim 35, the stages further comprising: sending, from the first device to a fourth device, a third portion of the data and the certificate; receiving, at the first device from the fourth device, a third encrypted portion that is an encrypted version of the third portion of the data; and merging the first, second, and third encrypted portions to form the merged encrypted data.


39. The system of claim 35, wherein the second device is identified based, at least in part, on whether the second device is on battery power.



1. A method for using distributed encryption to send data from a first device to a server, comprising: 

discovering a second device sharing a network with the first device; 

calculating a checksum for the data; dividing, at the first device, the data into a first portion and a second portion; 

sending, from the first device to the second device, the second portion of the data and a certificate associated with the server; 

encrypting the first portion of the data at the first device to form a first encrypted portion; 


receiving, at the first device from the second device, a second encrypted portion that is an encrypted version of the second portion of the data, 

wherein the second device encrypts the second portion of the data using the certificate; 


merging, at the first device, the first encrypted portion and the second encrypted portion to form merged encrypted data; 

and sending, from the first device to the server, the merged encrypted data and checksum.

2. The method of claim 1, wherein sending to the server further comprises sending information regarding a number of encrypted portions used to form the merged encrypted data.

3. The method of claim 1, wherein sending to the server further comprises sending a sample size of the data.


4. The method of claim 1, further comprising: sending, from the first device to a third device, a third portion of the data and the certificate associated with the server; receiving, at the first device from the third device, a third encrypted portion that is an encrypted version of the third portion of the data; and merging the first, second, and third encrypted portions to form the merged encrypted data.

5. The method of claim 1, wherein the second device is selected based, at least in part, on whether the second device is on battery power.

6. The method of claim 1, wherein receiving further comprises receiving, at the first device from the second device, an indication of a current power level of the second device.

7. The method of claim 1, wherein sending the merged encrypted data is performed in response to a digitally signed command from the server.


8. A non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a user device, perform stages for using distributed encryption to send data from a first device to a server, the stages comprising: 

discovering a second device sharing a network with the first device; 

calculating a checksum for the data; 

dividing, at the first device, the data into a first portion and a second portion; -3-

Attorney Docket No. D932sending, from the first device to the second device, the second portion of the data and a certificate associated with the server; 

encrypting the first portion of the data at the first device to form a first encrypted portion; 


receiving, at the first device from the second device, a second encrypted portion that is an encrypted version of the second portion of the data, 

wherein the second device encrypts the second portion of the data using the certificate; 



merging, at the first device, the first encrypted portion and the second encrypted portion to form merged encrypted data; and 

sending, from the first device to the server, the merged encrypted data and checksum.


9. The non-transitory, computer-readable medium of claim 8, wherein sending to the server further comprises sending information regarding a number of encrypted portions used to form the merged encrypted data.

10. The non-transitory, computer-readable medium of claim 8, wherein sending to the server further comprises sending a sample size of the data.


11. The non-transitory, computer-readable medium of claim 8, the stages further comprising: sending, from the first device to a third device, a third portion of the data and the certificate associated with the server; receiving, at the first device from the third device, a third encrypted portion that is an encrypted version of the third portion of the data; and -4-Application No. 15/898,670 Attorney Docket No. D932 merging the first, second, and third encrypted portions to form the merged encrypted data.

12. The non-transitory, computer-readable medium of claim 8, wherein the second device is selected based, at least in part, on whether the second device is on battery power.

13. The non-transitory, computer-readable medium of claim 8, wherein receiving further comprises receiving, at the first device from the second device, an indication of a current power level of the second device.

14. The non-transitory, computer-readable medium of claim 8, wherein sending the merged encrypted data is performed in response to a digitally signed command from the server.

15. A system for using distributed encryption to send data to a server, comprising: 



a first device having a processor and memory storage; wherein the memory storage contains a non-transitory, computer-readable medium comprising instructions that, 

when executed by the processor, carry out stages comprising: 

discovering a second device sharing a network with the first device; 

calculating a checksum for the data; 

dividing, at the first device, the data into a first portion and a second portion; -5-Application No. 15/898,670 Attorney Docket No. D932 

sending, from the first device to the second device, the second portion of the data and a certificate associated with the server, wherein the second device encrypts the second portion of the data using the certificate; 

encrypting a first portion of the data at the first device to form a first encrypted portion; 



receiving, at the first device from the second device, a second encrypted portion that is an encrypted version of the second portion of the data; 

merging, at the first device, the first encrypted portion and the second encrypted portion to form merged encrypted data; and 

sending, from the first device to the server, the merged encrypted data and checksum.

16. The system of claim 15, wherein sending to the server further comprises sending information regarding a number of encrypted portions used to form the merged encrypted data.


17. The system of claim 15, wherein sending to the server further comprises sending a sample size of the data.

18. The system of claim 15, the stages further comprising: sending, from the first device to a third device, a third portion of the data and the certificate associated with the server; receiving, at the first device from the third device, a third encrypted portion that is an encrypted version of the third portion of the data; and -6-Application No. 15/898,670 Attorney Docket No. D932 merging the first, second, and third encrypted portions to form the merged encrypted data.

19. The system of claim 15, wherein the second device is selected based, at least in part, on whether the second device is on battery power.


1-20



Allowable Subject Matter
Claims 21 – 40 are indicated as allowable upon overcoming the Double Patenting, unless new grounds of rejection are raised upon filing a response.
The following is a statement of reasons for the indication of allowable subject matter.
The present invention is directed to systems and methods for performing distributed encryption across multiple devices. An example method can include a first device discovering a second device that shares a network. The device can identify data to be sent to a server and calculate a checksum for that data. The device can then split the data into multiple portions and send a portion to the second device, along with a certificate associated with the server for encrypting the data. The first device can encrypt the portion of data it retained. The first device can receive an encrypted version of the second portion of the data sent to the second device. The first device can merge these two portions and send the merged encrypted data to the server, along with the checksum value. The server can decrypt the data and confirm that it reflects the original set of data. 
Li (US 2017/0264440 A1) ) (hereafter Li) discloses a method for identifying, by a data-owner device, at least N proximally-located devices; verifying, by the data-owner device, the at least N proximally-located devices as at least N trusted devices; encrypting a data set; splitting the encrypted data set into at least N data subsets; transmitting the at least N data subsets to the at least N trusted devices; digitally signing, at each of the at least N trusted devices, the received encrypted data subset and generating a digital signature;
Hook et al. (US 2014/0164776 A1) (hereafter Hook) discloses a cryptographic method that relates to enabling private collaboration and/or information sharing between users, agents and/or applications. The method enables sharing of key(s) and/or content between a first user and/or agent and a second user and/or agent.
Smith et al. (US 2018/0123804 A1) (hereafter Smith) discloses a method for a distributed security model that may be used to achieve one or more of the following: authenticate system components; securely transport messages between system components; establish a secure communications channel over a constrained link; authenticate message content; authorize actions; and distribute authorizations and configuration data amongst users' system components in a device-as-a-key system.
Maletsky (US 10474823) (hereafter Maletsky) discloses systems, methods, circuits and computer-readable mediums for controlled secure code authentication. In one aspect, a non-transitory computer-readable storage medium having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform a method including: sending a request to a client device, the request including a challenge for a property of a particular portion from among a plurality of portions of code stored within the client device, the challenge including data indicating a particular memory address range corresponding to the particular portion of the code, receiving a response to the request from the client device, the response including information associated with the property of the code, verifying correctness of the response based on the received information, and based on verifying correctness of the response, determining that the code is an authorized code.
However, none of Li, Hook, Smith, and Maletsky teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 21, 28, and 35.  For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of dividing, at the first device, the data into a first portion and a second portion; sending, from the first device to the second device, the first portion of the data and a certificate associated with the recipient device; sending, from the first device to the third device, the second portion of the data and the certificate; receiving, at the first device from the second device, a first encrypted portion that is an encrypted version of the first portion of the data; receiving, at the first device from the third device, a second encrypted portion that is an encrypted version of the second portion of the data; merging the first encrypted portion and the second encrypted portion to form merged encrypted data; and sending the merged encrypted data and checksum to the recipient device in view of other limitations of independent claims 21, 28, and 35. 
Prior arts reviewed and made of record fail to individually disclose the claimed invention as a whole recited in claim 21 and similarly stated in claims 28, 35. Also, the reviewed prior arts in combination together fail to render the claimed invention as a whole obvious. Claims 22 – 27, 29 – 34, and 36 – 40 each depend on respective base claim.  Accordingly, as indicated above, claims 21 – 40 are allowed upon overcoming the Double Patenting, unless new grounds of rejection are raised upon filing a response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Paterra (US 10558586).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530. The examiner can normally be reached on Monday to Thursday 8am- 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/
Examiner, Art Unit 2431

/TRANG T DOAN/Primary Examiner, Art Unit 2431